                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


ADAM AUTO GROUP, INC.,                           )
                                                 )
              Plaintiff,                         )
                                                 )
              vs.                                )        Case No. 19 C 3110
                                                 )
OWNERS INSURANCE CO.,                            )
                                                 )
              Defendant.                         )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Adam Auto Group, Inc. filed a claim under its insurance policy with Owners

Insurance Company for losses from fire damage to its building. Owners Insurance paid

Adam Auto roughly $70,000 on the claim. Adam Auto alleges that this payment was too

low because Owners Insurance underestimated the extent of fire damage and the cost

of repairing that damage. To resolve these two issues and determine its amount of

loss, Adam Auto filed suit seeking to compel Owners Insurance to engage in the

appraisal process established by the insurance policy.

                                       Background

       Adam Auto owns a building that it insured with a policy from Owners Insurance.

That policy included the following appraisal provision:

       If we and you disagree on the value of the property or the amount of loss,
       either may make written demand for appraisal of the loss. In this event,
       each party will select a competent and impartial appraiser. The two
       appraisers will select an umpire. If they cannot agree, either may request
       that selection be made by a judge of a court having jurisdiction. The
       appraisers will state separately the value of the property and amount of loss.
       If they fail to agree, they will submit their differences to the umpire. A
       decision agreed to by any two will be binding.

Compl., Ex. A, dkt. no. 1-1, at 75.

       In 2018, Adam Auto filed a claim with Owners Insurance for losses associated

with fire damage to its building. Owners Insurance paid approximately $70,000 on the

claim. Adam Auto asserts that the payment did not cover the full value of its fire-related

loss because it understated the extent of fire damage and the cost of repairing that

damage. In March 2019, Adams Auto wrote to Owners Insurance requesting appraisal

under the policy term quoted above to resolve the dispute over the amount of the loss

from fire. Owners Insurance denied the request, because, in its view, Adam Auto was

contesting the types of damages covered under the policy rather than the amount of the

loss. Because appraisal was available under the policy only to resolve disputes over

the amount of loss, Owners Insurance denied Adam Auto's request.

       Adam Auto has sued Owners Insurance for breach of contract and for vexatious

conduct under 215 Ill. Comp. Stat. 5/155(1) of the Illinois Insurance Code. Adam Auto

has moved for entry of judgment on the pleadings on count 1 of its complaint. Count 1

does not state any cause of action; it just requests a declaratory judgment compelling

appraisal pursuant to the insurance policy. Thus Adam Auto is essentially moving to

compel appraisal. See Runaway Bay Condo. Ass'n v. Phila. Indem. Ins. Co., 262 F.

Supp. 3d 599, 600 n.1 (N.D. Ill. 2017) (construing a pleading that did not state any

cause of action but sought a declaratory judgment compelling appraisal as a motion to

compel appraisal).

                                        Discussion

       In this diversity suit, the Court applies the law of the forum state, Illinois. See

                                              2
Ryerson Inc. v. Fed. Ins. Co., 676 F.3d 610, 611 (7th Cir. 2012). Under Illinois law,

construction of an insurance policy is a question of law. Nicor, Inc. v. Associated Elec.

& Gas Ins. Servs. Ltd., 223 Ill. 2d 407, 416, 860 N.E.2d 280, 285 (2006). In determining

whether to apply a contract term, a court's primary purpose is give effect to the intent of

the parties as expressed in the agreement. Worley v. Fender, 2017 IL App (5th)

160110, 79 N.E.3d 173, 177. If the terms of the policy are unambiguous, a court

applies it as written, and it must construe policy ambiguities "liberally" in favor of the

insured. Id., 79 N.E.3d at 177–78. Appraisal clauses in insurance policies are

analogous to arbitration clauses, which courts may enforce, and therefore courts may

compel appraisal in appropriate circumstances. Lundy v. Farmers Grp., Inc., 322 Ill.

App. 3d 214, 218–19, 750 N.E.2d 314, 318 (2001).

       The language of Adam Auto's insurance policy is unambiguous: appraisal is

available to resolve "disagree[ments] on the value of the property or the amount of the

loss." Compl., Ex. A, dkt. no. 1-1, at 75. Adam Auto seeks to invoke this provision to

resolve two issues: the extent of fire damage and the cost of repairs resulting from that

damage. It believes these issues pertain to "amount of the loss" and are therefore

appropriate for resolution by appraisal. Owners Insurance disagrees. It contends that

Adam Auto is disputing the scope of policy coverage, which cannot be resolved via

appraisal. See Lytle v. Country Mut. Ins. Co., 2015 IL App. (1st) 142169, 41 N.E.3d

657, 663.

       In attempting to characterize Adam Auto's appraisal request as a policy coverage

dispute, Owners Insurance makes two arguments. First, it suggests that Adam Auto is

seeking appraisal to resolve whether the policy covers repair of areas that were not



                                              3
damaged by the fire but might nevertheless need to be replaced in conjunction with fire-

damage repair. But Adam Auto makes no such contention in its complaint or in its

briefs.

          Second, Owners Insurance asserts that Adam Auto's request for appraisal on the

extent of fire damage is a matter of determining causation. It argues that causation is a

question of coverage—not amount of loss—because it requires deciding whether the

circumstances that caused the damage were covered by the policy (e.g., fire) or not

(e.g., wear and tear). But "[t]his argument assumes that the task of determining the

value of damage can be meaningfully separated from the task of determining what

caused the damage." Runaway Bay Condo. Ass'n, 262 F. Supp. 3d at 601. To

determine which damages to Adam Auto's building are pertinent to calculation of the

amount of loss, an appraiser necessarily would have to distinguish between damages

caused by the fire from those caused by other events or conditions like wear and tear.

Thus, courts have "routinely" rejected the argument that issues that implicate damage

causation are not appropriate for resolution by appraisal. Id. (citing Phila. Indem. Ins.

Co. v. Northstar Condo. Ass'n, No. 15 C 10798, 2016 U.S. Dist. LEXIS 186175, at *11

(N.D. Ill. Oct. 18, 2016); 201 N. Wells, Inc. v. Fidelity & Guaranty Ins. Co.,

No. 00 C 3855, slip op. at 1 (N.D. Ill. Jan. 24, 2001)).

                                        Conclusion

          For the foregoing reasons, the Court grants Adam Auto's motion for judgment on

the pleadings on count 1 [16] and directs the parties to engage in the appraisal process

under the insurance policy to resolve the disputes over the extent of fire damage and

the cost of repair and replacement to address that damage. At the status hearing on



                                              4
October 10, 2019, counsel should be prepared to address how they propose to proceed

on Adam Auto's remaining claims.



                                             ________________________________
                                                  MATTHEW F. KENNELLY
                                                  United States District Judge

Date: October 7, 2019




                                         5
